Citation Nr: 0204922	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-09 304	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for agoraphobia.  

2.  Whether new and material evidence has been submitted for 
service connection for residuals of pneumonia.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision which denied 
service connection for agoraphobia and determined that new 
and material evidence to reopen a claim for service 
connection for residuals of pneumonia had not been submitted.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's current psychiatric disability, to include 
a panic disorder with agoraphobia, is not shown to be related 
to any event or occurrence on active duty service.  

3.  In a November 1987 decision, the RO denied a claim for 
service connection for residuals of pneumonia, the veteran 
was notified in December 1987 and did not appeal that 
determination.  It was indicated that the pneumonia in 
service was acute with no residuals.  In November 1997, he 
filed his current application to reopen the claim for service 
connection for residuals of pneumonia.

4.  The evidence submitted since the November 1987 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  A panic disorder with agoraphobia was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

2.  The veteran has not submitted new and material evidence 
since the November 1987 RO decision, and his claim for 
service connection for residuals of pneumonia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and the supplemental statements of the case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  VA examinations were scheduled; 
however, attempts for examination/evaluation were 
unsuccessful due to the veteran's failure to report due to 
his reported psychiatric disorder.  Nevertheless, the RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and, in fact, it appears that all 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file.  Service 
medical records were obtained and associated with the claims 
file, and the claims file reflects that all available records 
have been forwarded.  No change in the outcome would be 
possible with additional development, notice, or examination.  
As such, the Board will proceed to the merits of the case.  


I.  Factual Background

A review of his service medical records is entirely negative 
for complaints, treatment or diagnosis of any psychiatric 
disorder, including agoraphobia.  On separation examination 
in April 1968, his psychiatric system was clinically normal.  
A May 1968 service medical record shows that the veteran was 
hospitalized with a diagnosis of bronchopneumonia, left lower 
lobe.  Following the hospital course of treatment, the 
veteran was discharged to duty with no change of physical 
profile.  

The record contains a report of contact received in November 
1987.  It records the information that the veteran had lost a 
job due to difficulty with travel caused by agoraphobia.  
This information was offered as part of a claim for pension 
benefits.

A December 1987 private medical statement from Louis Bosco, 
M.D. indicates that the veteran was treated beginning in 
September 1970 for elevated blood pressure and obesity.  It 
was noted that he was treated with Valium following an 
episode of hyperventilation.  In January 1978, the doctor 
related that the veteran became quite anxious and tense and 
began seeking psychiatric help.  It was also noted that the 
veteran had a fear of driving and sought psychiatric 
treatment for such.  

A February 1997 private radiology record shows that 
examination of the chest revealed no evidence of pneumonia, 
pleural effusion or pulmonary vascular congestion on X-ray.  
A March 1997 chest X-ray study indicated that the lungs were 
free of active disease with no pleural effusion or 
pneumothorax observed.  

A January 1998 psychiatric evaluation reflects that the 
veteran had a history of fear of traveling for 20 years.  His 
symptoms were reported as sweats, heart palpitations, sweaty 
hands, flushed feeling, fearfulness, feeling of dying or 
going crazy, feeling "uptight", and extreme anxiousness.  
It was noted that the veteran was employed as a real estate 
agent and had to travel frequently but could not leave the 
area secondary to fear.  The doctor noted that the veteran 
took medication to treat his psychiatric symptoms.   The 
diagnoses included history of panic disorder and agoraphobia.  

A private hospital record dated in February 1998 reflects 
that the veteran was seen with complaints of palpitations and 
dizziness.  The diagnostic impression was anxiety.  

In an October 1999 private medical statement, Lee Hindin, 
M.D. related that the veteran had been treated for panic 
disorder with agoraphobia since June 1998.  Dr. Hindin 
indicated that the veteran dated the onset of the disorder to 
1967.  

Private medical records dated from June 1998 to October 1999 
reveal that the veteran was treated for a panic disorder with 
agoraphobia.  A June 1998 record reflects that the veteran 
complained of difficulty traveling to large, open places and 
had not traveled out of his immediate area in 25 years.  On 
mental status examination, it was noted that the veteran 
demonstrated a mildly anxious mood.  The diagnosis was panic 
disorder with agoraphobia.  Later records show that the 
veteran was becoming able to travel much more easily and had 
plans to go on several road trips.  An October 1999 record 
reflects that the veteran's symptoms were approximately 80 
percent improved and a decrease in his medication was 
considered.  



II.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

There are no clinical complaints and/or findings of any 
psychiatric disorder during the veteran's active service and 
a psychiatric disorder was not found on clinical evaluation 
of the veteran at service discharge in April 1968.  A 
December 1987 medical statement from Dr. Bosco reflects that 
the veteran may have sought treatment for psychiatric 
complaints, including anxiety beginning in 1978.  Moreover, 
the first clinically documented psychiatric disorder 
consisting of panic disorder with agoraphobia was noted in a 
January 1998 psychiatric evaluation.  While Dr. Bosco's 1987 
medical statement indicates that the veteran may have sought 
psychiatric treatment as early as 1978, this is nevertheless 
almost 10 years after the veteran's discharge from active 
duty and thus too remote in time to relate to service.  In 
this regard, the Board notes that there is no credible 
medical evidence that the veteran's current acquired 
psychiatric disorder, diagnosed as a panic disorder with 
agoraphobia which became manifest many years after service, 
was caused or aggravated by any incident of service.  
Moreover, as detailed above, the veteran has not been able to 
produce medical evidence showing treatment for his condition 
until many years after service.  Thus, there is no objective 
competent evidence of continuity of symptomatology shown in 
the years after service.  

The Board has also considered the veteran's statements that 
his current panic disorder with agoraphobia is related to his 
period of active service.  Although his statements are 
probative of symptomatology, they do not constitute competent 
or credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of a panic disorder with agoraphobia or 
any other acquired psychiatric disability until many years 
after service.  He lacks the medical expertise to offer an 
opinion as to the existence of the disability, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for a panic disorder with agoraphobia.  

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for an acquired 
psychiatric disorder to include, a panic disorder with 
agoraphobia.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  





B.  New and Material Evidence

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156.  See also Evans v. 
Brown, 9 Vet. App. 273, 284 (1996), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In the instant case, service connection for residuals of 
pneumonia was initially denied in a November 1987 RO 
decision.  The veteran was notified by correspondence dated 
in December 1987 and did not appeal.  That decision 
represents the last final decision of that issue on any 
basis.  38 U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  In that decision, it was noted that the service 
medical records reflected that the veteran was treated for 
bronchopneumonia during service, but no residuals from such 
were reported.  At that time, the RO determined that there 
was no clinical evidence of current chronic residuals from 
the episode of bronchopneumonia in service, and denied 
service connection for residuals of pneumonia.  

Evidence submitted since the final 1987 RO decision, includes 
private radiology records dated in 1997 which revealed no 
evidence of pneumonia or pleural effusion.  The veteran was 
scheduled for a VA examination in connection with his 
application to reopen his claim for service connection; 
however, he indicated that he was unable to report for the 
examination due to a fear of traveling connected a panic 
disorder with agoraphobia.  Nevertheless, the veteran has 
been given several opportunities to submit pertinent medical 
evidence which could show any treatment or diagnosis of 
current residuals of pneumonia.  While records were received 
pertaining to his ongoing psychiatric treatment for a panic 
disorder, records showing treatment for claimed residuals of 
pneumonia were not submitted.  The only evidence submitted 
pertaining to the claim for residuals of pneumonia are 
radiology records which were entirely normal.  There is no 
medical opinion or other competent evidence showing a current 
disability from residuals of pneumonia and a relationship to 
service.  In this regard, the Board notes that the veteran 
statements claiming that he has current residuals of 
pneumonia and that such are related to service does not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability.  Espiritu, supra.  To the 
extent pertinent contentions are advanced, they are redundant 
of information previously on file.  Thus, this is not new and 
material evidence.  

Accordingly, in the absence of any additional evidence which 
shows current residuals of pneumonia and a relationship to 
the veteran's period of active duty, the claim for 
entitlement to service connection for residuals pneumonia is 
not reopened.  

ORDER

Service connection for a panic disorder with agoraphobia is 
denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of 
pneumonia, and the claim is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

